RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1825-17T3

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

         Plaintiff-Respondent,

v.

M.S.L.,

         Defendant-Appellant,

and

M.T.,1

     Defendant.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF H.R.L.,

     a Minor.
__________________________




1
     M.T., a putative father, did not participate in the trial or appeal.
            Submitted November 28, 2018 – Decided December 11, 2018

            Before Judges Koblitz, Currier and Mayer.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Monmouth County,
            Docket No. FG-13-0042-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Albert M. Afonso, Designated Counsel, on
            the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Salima E. Burke, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel; Cory H. Cassar, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant M.S.L. 2 appeals from a Family Part order dated November 30,

2017, terminating her parental rights to her daughter H.R.L. who was an infant

at the time of the guardianship trial. The child was placed with a resource family

that wishes to adopt her. We affirm, substantially for the reasons stated by Judge

Stephen J. Bernstein in his oral opinion.



2
  We use initials to identify the parties to preserve the confidentiality of these
proceedings. R. 1:38-3(d)(12).
                                                                           A-1825-17T3
                                         2
      The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. M.S.L. did not appear for trial, and later it was determined she was

incarcerated at the time. She was allowed to testify approximately two weeks

after the judge's initial opinion. The judge revised his opinion to consider that

testimony. See N.J. Div. of Child Prot. & Permanency v. K.S., 445 N.J. Super.

384, 387, 394 (App. Div. 2016) (reversing a termination of parental rights

because the mother was not allowed to testify when she appeared after the

conclusion of trial).

      M.S.L. is confined to a wheelchair. She had both of her legs and part of

her right hand amputated due to a kidney stone that led to an infection and

eventually sepsis. M.S.L. has had six children. Her first three children are in

their father's custody. M.S.L. executed an identified surrender to her fourth

child.3 After a guardianship trial, M.S.L.'s parental rights to her fifth child were

involuntarily terminated in June 2016. In December of that same year H.R.L.

was born.




3
  In an "identified surrender," the "person(s) as to whom the surrender is made
shall adopt the children." N.J. Div. of Youth & Family Servs. v. D.M.B., 375
N.J. Super. 141, 145 (App. Div. 2005); see N.J.S.A. 9:3-38(j); N.J.S.A. 9:3-41;
N.J.S.A. 30:4C-23.
                                                                           A-1825-17T3
                                         3
      During her pregnancy, M.S.L. used crack cocaine and did not receive

prenatal care, nor medical treatment for her infectious diseases. M.S.L. was also

homeless, and faced severe mental health issues. She also has a history of

incarceration due to her drug involvement. Despite being involved with the

Division since 2012, M.S.L. was unable or unwilling to utilize the Division's

services.

      In his comprehensive opinion, the trial judge found the Division had

proved all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and

termination of M.S.L.'s parental rights was in the child's best interests. On this

appeal, our review of the trial judge's decision is limited. Cesare v. Cesare, 154

N.J. 394, 411-12 (1998). We defer to his expertise as a Family Part judge, id.

at 413, and we are bound by his factual findings so long as they are supported

by "adequate, substantial and credible evidence." N.J. Div. of Youth & Family

Servs. v. M.M., 189 N.J. 261, 279 (2007) (quoting In re Guardianship of J.T.,

269 N.J. Super. 172, 188 (App. Div. 1993)). M.S.L. does not contest the trial

court's findings regarding prongs one, two, and four of the best interests of the

child test. See N.J.S.A. 30:4C-15.1(a). Instead, M.S.L. maintains that the best

interests test was not satisfied under the third prong, because the judge failed to

consider alternatives to termination of parental rights, due to the Division's


                                                                          A-1825-17T3
                                        4
failure to locate H.R.L.'s biological father or investigate M.S.L.'s relatives.

M.S.L. did not identify a potential relative for placement, and the information

she provided to the Division regarding H.R.L.'s possible fathers was vague.

      After reviewing the record, we conclude that Judge Bernstein's factual

findings are fully supported by the record and, in light of those facts, h is legal

conclusions are unassailable.

      Affirmed.




                                                                          A-1825-17T3
                                        5